       Case 2:18-cv-01738-APG-EJY Document 54 Filed 09/15/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA

 3 TEMSA ULASIM ARACLARI SANAYI VE                 Case No.: 2:18-cv-01738-APG-EJY
   TICARET A.S.,
 4                                                      Order for Status Report
        Plaintiff
 5
   v.
 6
   TC NEVADA, LLC, MICHAEL
 7 HAGGERTY JOHN P. HAGGERTY, and
   OLGA F. HAGGERTY,
 8
        Defendants
 9

10     I HEREBY ORDER the parties to file a status report by September 30, 2020.

11     DATED this 15th day of September, 2020.

12
                                                 ANDREW P. GORDON
13                                               UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23
